Fourth Court of Appeals
                               San Antonio, Texas
                                      April 8, 2016

                                   No. 04-16-00054-CV

                        IN THE INTEREST OF V.H., A CHILD,

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-PA-01656
                       Honorable Richard Garcia, Judge Presiding


                                     ORDER
       Appellant's motion for extension of time to file brief is hereby GRANTED. Time is
extended to April 16, 2016. FURTHER EXTENSIONS OF TIME ARE DISFAVORED.




                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court